Citation Nr: 0940190	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  01-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.    

2.  Entitlement to service connection for a left knee 
disorder.    

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected hearing loss. 

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1975 to 
October 1981.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2000, August 2003, and December 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
Veteran subsequently relocated and jurisdiction of his claims 
was transferred to the RO in Anchorage, Alaska.  

The Veteran originally testified at a Travel Board hearing 
before a Veterans Law Judge at the RO in April 2003.  
However, the transcript of this hearing is not of record 
because the tape was presumed destroyed.  This resulted in 
the Veteran being afforded another Travel Board hearing in 
May 2004 before a Veterans Law Judge.  This transcript is of 
record.  Finally, the Veteran and his spouse presented 
additional testimony at a Travel Board hearing in June 2009 
before another Veterans Law Judge.  As the two Board hearings 
were not conducted by the same Veterans Law Judge, a panel 
decision is required.  See 38 U.S.C.A. § 7102 (West 2002); 38 
C.F.R. § 20.707 (2008).

This case was previously before the Board in December 2004.  
At that time, the current claims before the Board were 
remanded for further development.  In that same decision, the 
Board denied the Veteran's claim of service connection for 
hepatitis C.  The Veteran appealed the Board's denial of 
service connection for hepatitis C to the U. S. Court of 
Appeals for Veterans Claims (Court).  However, in a November 
2005 Order, the Court dismissed that appeal.  As such, the 
hepatitis C issue is not before the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Although the Veteran has current right and left knee 
disorders, there is no evidence of specific right or left 
knee disorders during service, and there is probative medical 
evidence against a nexus between the Veteran's current right 
and left knee disorders and his period of active military 
service. 

2.  There is insufficient competent evidence that the 
Veteran's current psychiatric disorders are related to his 
military service or to his service-connected bilateral 
hearing loss.    

3.  At worst, the Veteran has Level IV hearing loss in the 
right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  A right knee disorder including arthritis was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  A left knee disorder including arthritis was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  The Veteran's current acquired psychiatric disorders were 
not incurred or aggravated during service, may not be 
presumed to have been incurred in service, and are not 
proximately due to, the result of, or chronically aggravated 
by bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.307, 
3.309, 3.310, 3.655 (2009).  

4.  The criteria are not met for a disability rating in 
excess of 0 percent for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2001, 
September 2002, May 2003, June 2003, January 2004, December 
2004, March 2006, and June 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection and increased rating claims; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Finally, with regard to the additional notice requirements 
for increased rating claims, the June 2008 VCAA letter was 
compliant with the Court's recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his hearing 
loss disability.  In any event, the Federal Circuit recently 
vacated the Court's previous decision in Vasquez-Flores 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).   

In short, the Veteran has received all required notice in 
this case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  
Here, certain VCAA notice was provided after the initial 
unfavorable April 2000, August 2003, and December 2005 AOJ 
decisions.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication 
- as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a Statement of the Case (SOC) 
or Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured. After providing the 
additional VCAA notice, the RO again went back and 
readjudicated the claims in the most recent December 2008 
SSOCs.  So each time after providing the required notice, the 
RO reconsidered the claims - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

With regard to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and his VA 
treatment records.  He also had a VA examination with 
resulting medical nexus opinion concerning the cause of his 
bilateral knee disorders at issue - and, more specifically, 
whether they are linked to his military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In 
response to the VCAA letters, the Veteran has submitted 
hearing testimony, personal statements, private medical 
evidence, additional VA treatment records, and duplicate 
STRs.  The Board is also satisfied as to compliance with its 
December 2004 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Notably, in a January 2009 statement, 
the Veteran himself indicated he had no other evidence to 
give to the VA.  

The Board acknowledges that the Veteran was scheduled for 
additional VA audiology examinations in July 2008 and August 
2008, in order to determine the current severity of his 
bilateral hearing loss.  However, the Veteran failed to 
report to both VA examinations. VA regulation provides that 
when a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with a claim for an 
increase in a service-connected disability rating, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).  Good cause 
includes, but is not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  A July 2008 Report of Contact reveals 
that the Veteran had good cause to miss the July 2008 VA 
examination due to neck pain.  The VA then rescheduled the 
examination for August 2008.  An August 2008 VA computer 
printout indicates that the Veteran was provided notice by 
certified and regular mail, as well as by phone.  Yet, the 
Veteran failed to appear to the August 2008 VA examination 
without any explanation or good cause.  Therefore, in 
accordance with VA regulation, no further VA examination is 
warranted, and this claim technically should be summarily 
denied.  See 38 C.F.R. § 3.655(b).  However, since the 
Veteran has attended VA examinations in the past, there is 
sufficient evidence to rate his hearing loss disability.  
Accordingly, the Board will proceed with appellate review of 
this claim. 

The Board acknowledges that the Veteran was also scheduled 
for VA examinations in July 2008 and August 2008, in order to 
determine the etiology of his acquired psychiatric disorder.  
He failed to appear to both VA examinations, as discussed 
above.  In this vein, 38 C.F.R. § 3.655(b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record, which the 
Board will do in this case.    

Overall, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Right and Left Knee Disorders

The Veteran contends that his current right and left knee 
disorders are the result of running, marching, jumping, and 
climbing in and out of trucks during service.  His DD Form 
214s confirm his military occupational specialty (MOS) as a 
motor transport operator (truck driver) during his military 
service with the Army.  The Veteran maintains that the 
cumulative effect of his physical training and his MOS caused 
wear and tear on both of his knees, leading to four post-
service arthroscopic surgeries.  See May 2003 claim; 
September 2003 Notice of Disagreement (NOD); and June 2009 
Travel Board hearing testimony at pages 3-10. 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, a February 
2005 VA examiner diagnosed the Veteran with degenerative 
arthritis of the right and left knees as well as a past 
history of meniscectomy for both knees.  These diagnoses were 
based on February 2005 VA X-rays.  Thus, there is sufficient 
evidence of  current right and left knee conditions.  
Consequently, the determinative issue is whether these 
conditions are somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
the Veteran's right and left knee claims fail.

The Veteran's STRs are entirely negative for any diagnosis of 
a right or left knee disorder.  There is one notation in June 
1979 that the Veteran reported bilateral leg pain of one 
week's duration.  But there are no further complaints, 
treatment, or diagnosis for a specific right or left knee 
disorder.  His STRs, as a whole, provide evidence against a 
finding for a chronic right or left knee disorder during 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, private treatment records document the first 
evidence of complaints or treatment for a right knee disorder 
in April 1982, only six months after the Veteran's discharge 
from service.  At that time, the Veteran underwent an 
arthroscopy and medical meniscectomy of the right knee due to 
a tear of the right medial meniscus.  It was noted by his 
private physician in April 1982, and the Veteran has since 
confirmed, that his right knee injury occurred at his post-
service employment at a paint store when he was squatting 
while cleaning shelves.  There was no mention of any in-
service factors in April 1982.  As for his left knee, the 
Veteran has competently and credibly stated that he was 
experiencing left knee pain a short time after service as 
well.  In this regard, he is indeed competent to report left 
knee pain from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  
Moreover, private treatment records document that the Veteran 
formally complained of left knee problems as soon as June 
1988.  He underwent an arthroscopy and partial medical 
meniscectomy of the left knee in July 1988.  

Regardless, since no particular right or left knee disorder 
was actually noted during service, there is insufficient 
evidence of continuity of symptomatology of any right or left 
knee disorder since service.  See 38 C.F.R. § 3.303(b); Barr, 
21 Vet. App. at 307.  In addition, since there is no medical 
diagnosis of arthritis of either knee within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, 
incidentally, must be objectively confirmed by X-ray.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

More importantly, there is competent and credible medical 
evidence of record against a finding of a nexus between the 
Veteran's current right and left knee conditions and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the February 2005 VA orthopedic examiner opined that it was 
his opinion that the Veteran's right and left knee conditions 
"were not caused by" his period of active duty military 
service.  The examiner reasoned that there was no evidence of 
injury to the right or left knee during service.  Rather, the 
examiner believed that his right and left knee conditions 
were due to post-service injuries.  As such, the examiner 
attributed the Veteran's current knee problems to post-
service intercurrent causes, which is supported by other 
evidence of record.   See 38 C.F.R. § 3.303(b).  The VA 
examiner's opinion was thorough, supported by an explanation, 
and based on a review of the claims folder.  The service and 
post-service medical record also fully supports this finding.  
Therefore, the Board finds this opinion is entitled to great 
probative weight against the right and left knee claims.  
There is also no contrary medical opinion of record.  In 
fact, after a December 2002 private examination, Dr. P. 
Younger, M.D., concluded he was unable to tell whether the 
Veteran's current knee problems were related to his military 
service.  

The Board emphasizes that although the Veteran is competent 
to report any right or left knee symptoms or injuries he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his current right and 
left knee arthritis and other conditions, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for right and left 
knee disorders, so there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  These claims are denied.

Analysis - Acquired Psychiatric Disorder

The Veteran asserts that his depression is secondary to his 
service-connected bilateral hearing loss.  See December 2003 
claim.  In the alternative, the Veteran contends that he has 
an acquired psychiatric disorder that stems directly from his 
military service.  See June 2009 hearing testimony at page 
15.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered if 
raised by the evidence of record, applying all relevant laws 
and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Thus, the Board will address both direct 
and secondary service connection for an acquired psychiatric 
disorder in this appeal.  
 
A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The first requirement for any service connection claim, 
either on a direct or secondary basis, is the existence of a 
current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; 
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a March 2004 VA mental health consult diagnosed 
the Veteran with major depression, as well as alcohol and 
polysubstance abuse in remission.  Previous VA and private 
medical evidence of record documents similar diagnoses 
including dysthymic disorder.  Thus, there is sufficient 
evidence of current psychiatric disorders.  Consequently, the 
determinative issue is whether any of these disorders are 
somehow attributable to the Veteran's military service, or 
secondary to his service-connected bilateral hearing loss.  

With regard to secondary service connection, the Board finds 
there is simply no competent medical evidence of record that 
the Veteran's hearing loss resulted in or aggravated any 
current acquired psychiatric disorder.  Velez 11 Vet. App. at 
158.  An April 2004 VA mental health note indicated the 
Veteran had chronic depression aggravated by pain from his 
medical disorders, but there is no evidence hearing loss 
caused any sort of pain.  Also, a VA inpatient record dated 
in November 1999 noted a mood disorder secondary to his 
medical problems, but again there was no specific discussion 
of hearing loss.  No medical professional or VA or private 
treatment record has ever assessed that there is a secondary 
relationship between his service-connected hearing loss and 
an acquired psychiatric disorder.  

Again, the Board emphasizes that the Veteran was also 
scheduled for VA examinations in July 2008 and August 2008, 
in order to determine the etiology of his acquired 
psychiatric disorder.  He failed to appear to both VA 
examinations as discussed above.  For the second failure to 
appear in August 2008, he offered no good cause.  In this 
vein, 38 C.F.R. § 3.655(b) provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record, which the Board is doing in 
this case.  

The Veteran, without evidence showing that he has medical 
training or expertise, is not competent to offer a medical 
opinion as to the existence of a secondary relationship in 
this case.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377.    That is, the Veteran is indeed competent to 
report the onset of symptoms of his depression and hearing 
loss.  However, he is not competent to state that his current 
depression is actually secondary to his hearing loss.
 
With regard to direct service connection, STRs dated in 1980 
and 1981 reveal that the Veteran received counseling and 
rehabilitation for alcohol dependence during service.  There 
is one brief mention of a feeling of "nervousness" in a 
June 1979 treatment record, but there were no further 
complaints, symptoms, diagnosis, or treatment of any 
depression or any other acquired psychiatric disorder during 
service.  Overall, STRs provide evidence against the 
existence of an acquired psychiatric disorder during service, 
aside from alcohol dependence.   

Post-service, the evidence as a whole does not show 
continuity of symptomatology of any acquired psychiatric 
disorder since service.  38 C.F.R. § 3.303(b).  In making 
this determination, the Board acknowledges the Veteran 
assertions regarding psychiatric symptoms during and since 
his military service.  He is indeed competent to report such 
symptoms from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  But once 
evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, 
the Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Here, the Veteran's lay contentions in this case are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not complain about or 
receive treatment for any psychiatric issues until 1991, when 
he was seen at Regional Hospital of Jackson for psychiatric 
issues after a reaction to a drug.  The Veteran himself has 
stated he did not get treatment for his psychiatric issues 
until 10-12 years after discharge from service.  See June 
2009 Travel Board hearing at page 17.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In essence, the Board affords the Veteran lay 
statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for years thereafter.  Simply put, his lay contentions 
regarding his symptomatology are outweighed by the available 
medical evidence.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.) 

The Board emphasizes that although the Veteran is competent 
to report any symptoms of an acquired psychiatric disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his current disorders, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377.
 
It follows that there is an insufficient basis to award 
service connection for an acquired psychiatric disorder based 
on chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
psychosis within one year after service, the Veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

At the June 2009 hearing, the Veteran also asserted he has 
posttraumatic stress disorder (PTSD) due his involvement in a 
motor vehicle accident during overseas service in which a 
German civilian was killed.  See June 2009 hearing testimony 
at pages 17-18.  Even assuming this stressor is credible, in 
order to establish service connection for PTSD, there must be 
current medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent 
evidence of a nexus between current PTSD symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, despite 
the Veteran's assertions to the contrary, post-service VA and 
private treatment records are entirely negative for a medical 
diagnosis of PTSD or even a discussion of PTSD.  Therefore, 
service connection for PTSD is not warranted.  See e.g., 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In addition, although the Veteran has not specifically 
asserted service connection for his alcohol dependence 
disorder, his STRs dated in 1980 and 1981 indicate that he 
was received counseling and rehabilitation for alcohol 
dependence during service.  Post-service, private and VA 
treatment records dated from 1991 to present confirm 
diagnoses of alcohol dependence (currently in remission).  He 
has been hospitalized numerous times post-service due to his 
alcohol abuse.  Regardless, with respect to claims, as here, 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's willful misconduct, including abuse of 
alcohol or drugs.  See 38  U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a  disability that is a result 
of a claimant's abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-
98 (Feb. 10, 1998).  Therefore, the issue of direct service 
connection for alcoholism would be denied as a matter of law. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder on a direct and secondary 
basis, so there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations with Analysis for Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The hearing loss issue on appeal arises from a claim for an 
increased rating received in August 1999.  While the 
Veteran's entire history is reviewed when assigning a 
disability evaluation under 38 C.F.R. § 4.1, nonetheless, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran complains of increased difficulty in 
understanding speech, as well as hearing the television.  He 
also states it is difficult to drive due to his hearing aids.  
He reports his hearing loss affects his activities of daily 
living as well.  See May 2004 hearing testimony at page 9; 
June 2009 hearing testimony at pages 22-26;  and November 
1999 VA audiology examination report.  However, it is 
important for the Veteran to understand the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations based on the examination results cited below.  
See Lendenmann, supra.  

The Veteran's bilateral hearing loss is currently evaluated 
as 0 percent disabling under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  The Veteran filed a claim for an increased rating, 
received by the RO on August 30, 1999.
 
In connection with his claim for an increased rating for 
bilateral hearing loss, the Veteran was afforded a VA 
audiology examination in November 1999.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
40
55
65
LEFT

25
30
50
55

Average pure tone decibel loss was 49 in the right ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  Average pure tone decibel loss was 
40 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  The 
results were interpreted as showing mild sloping to moderate 
sensorineural hearing loss in both the right and left ear.  

In this case, applying the results from the November 1999 VA 
examination to Table VI yields a Roman numeral value of III 
for the right ear and II for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss is evaluated as noncompensable (0 percent 
disabling).  38 C.F.R. § 4.7   

The Veteran also underwent VA audiology testing from 1996 to 
2001.  However, these reports only consist of graphic 
representations of hearing test results without 
interpretation as to the exact puretone thresholds found.  
Consequently, the results of these tests are unclear, and as 
such, are less probative in light of the mechanical 
application required by the Rating Schedule.  In any event, 
the results do not appear inconsistent with the results of 
the other VA audiology tests discussed above and below.  

The Veteran was afforded another VA audiology examination in 
June 2001.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
40
60
65
LEFT

40
30
45
55

Average pure tone decibel loss was 50 in the right ear.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear.  Average pure tone decibel loss was 
43 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  

Applying the results from this June 2001 VA audiology 
examination to Table VI yields a Roman numeral value of IV 
for the right ear and II for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss is still evaluated as noncompensable 
(0 percent disabling).  38 C.F.R. § 4.7

The Veteran was afforded a final VA audiology examination in 
December 2007.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
25
65
70
LEFT

20
20
55
60

Average pure tone decibel loss was 45 in the right ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Average pure tone decibel loss was 
39 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the left ear.  

In this case, applying the results from the December 2007 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss is evaluated as noncompensable (0 percent 
disabling).  38 C.F.R. § 4.7   

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 0 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral 
hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results 
do not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  

Extra-Schedular Consideration

As noted above, the Veteran complains of increased difficulty 
in understanding speech, as well as hearing the television.  
He also states it is difficult to drive due to his hearing 
aids.  He reports his hearing loss affects his activities of 
daily living as well.  See May 2004 hearing testimony at page 
9; June 2009 hearing testimony at pages 22-26; and November 
1999 VA audiology examination report. 

Therefore, initially, the Board acknowledges that some of the 
manifestations of his hearing loss disability are not listed 
in the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008).  However, the Board finds that his disability 
does not markedly interfere with his ability to work, meaning 
above and beyond that contemplated by his separate schedular 
ratings.  Generally, the degrees of disability specified in 
the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the 
Veteran indicates he has not worked since 1992.  See November 
1999 VA treatment record.  But there is no mention that his 
hearing loss impacted his employment.  Rather, on several 
occasions the Veteran has stated it was his nonservice-
connected bilateral knee disorders that prevented him from 
working.  See February 2005 VA examination; May 2004 hearing 
testimony at pages 12-13.  Finally, there is no evidence of 
any other exceptional or unusual circumstances, such as 
frequent hospitalizations due solely to his service-connected 
hearing loss disability, to suggest he is not adequately 
compensated for his disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  In this vein, there is no 
assertion or evidence of inpatient treatment due to his 
hearing loss disability.    


ORDER

Service connection for a right knee disorder is denied.    

Service connection for a left knee disorder is denied.    

Service connection for an acquired psychiatric disorder, to 
include as secondary to service-connected hearing loss is 
denied.  

A compensable disability rating for bilateral hearing loss is 
denied.    




			
                     K. Osborne	John E. Ormond, Jr.
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


__________________________________________
D. C. Spickler
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


